Citation Nr: 1328518	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  07-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a cold injury to the left foot.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a cold injury to the right foot.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  The Veteran's appeal was 
certified by the RO in Baltimore, Maryland; however, the 
Veteran apparently resides in North Carolina.  All 
correspondence should be directed to the Veteran's current 
address in that state.  

The Veteran testified at a Central Office hearing in April 
2009.  A transcript is associated with the record.  

In July 2009, the appeal was remanded for additional 
development.  In May 2011, the Board denied an initial 
disability rating in excess of 10 percent for bilateral 
hearing loss.  That issue is no longer for consideration.  
The remaining issues were remanded for further development.  

The Virtual VA and VBMS folders have been reviewed.  

In September 2011, the Veteran submitted a claim for an 
increased evaluation for left ear hearing loss.  It does not 
appear that this issue has been adjudicated by the Agency of 
Original Jurisdiction (AOJ) and the Board does not have 
jurisdiction over it.  Therefore, it is referred to the AOJ 
for appropriate action.   




FINDINGS OF FACT

1.  The Veteran is currently receiving the maximum schedular 
rating for residuals of a cold injury to the left foot; and 
the disability picture does not require the assignment of an 
extraschedular rating. 

2.  The Veteran is currently receiving the maximum schedular 
rating for residuals of a cold injury to the right foot; and 
the disability picture does not require the assignment of an 
extraschedular rating.

3.  The Veteran meets the schedular criteria for TDIU; 
however, the preponderance of the evidence is against 
finding that his service-connected disabilities are of 
sufficient severity to render him unable to secure and 
follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a cold injury to the left foot, to 
include on an extraschedular basis, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.25, 4.26, 4.104, 
Diagnostic Code 7122 (2012).

2.  The criteria for a disability rating in excess of 30 
percent for residuals of a cold injury to the right foot, to 
include on an extraschedular basis, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.3, 4.7, 4.25, 4.26, 4.104, Diagnostic Code 
7122.

3.  The criteria for the assignment of a TDIU rating are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 
4.16, 4.25, 4.26 (2012).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  By 
correspondence dated in April 2004, March 2006, June 2008, 
October 2009 and May 2011, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, to include notice of what part of that evidence 
was to be provided by the claimant, and notice of what part 
VA will attempt to obtain.  He was provided notice of the 
specific rating criteria and further advised of how VA 
assigns disability ratings and effective dates.  The claims 
were most recently readjudicated in the June 2012 
Supplemental Statement of the Case.

VA has also satisfied its duty to assist.  The claims folder 
contains the Veteran's service treatment records and VA 
medical center records.  The Veteran has not specifically 
identified additional evidence that needs to be obtained.  

The Veteran was provided numerous VA examinations throughout 
the course of this appeal and on review, these examinations 
contain necessary findings and are considered adequate for 
rating purposes.  Additionally, the claims for increase were 
sent for extraschedular consideration and a detailed 
response was received from the Director, Compensation and 
Pension Service.  

The Board acknowledges that in the June 2010 VA examination 
report, the examiner recommended a social work assessment, 
as there were concerns about the Veteran's ability to manage 
his financial affairs in an appropriate fashion.  It does 
not appear that this was accomplished.  Nonetheless, the 
Board finds that a determination as to whether the Veteran 
can handle his personal finances is not relevant to the 
issues for consideration.  At this time, and with regard to 
the current appeal, additional examinations or opinions are 
not warranted.  

The Veteran had the opportunity to present pertinent 
evidence and testimony in support of his claims.  The Acting 
Veterans Law Judge's actions at the hearing, to include 
explaining what is necessary to substantiate the claims and 
identifying potential evidentiary deficits, supplement the 
VCAA and comply with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

Evaluations assigned for cold injury residuals of the feet

In August 2002, the RO granted service connection for 
residuals of cold injuries for the feet.  The right and left 
foot were each assigned a 20 percent evaluation from August 
29, 2001.  The Veteran disagreed with the assigned 
evaluations.  In December 2003, the RO increased the 
evaluation for each foot to 30 percent, also effective from 
August 29, 2001.  A statement of the case was furnished, but 
the Veteran did not submit a substantive appeal.  

In April 2004, the Veteran submitted a claim for a TDIU.  
The RO also considered this as a claim for increase in 
service-connected disabilities.  In July 2004, the RO 
continued the 30 percent evaluations assigned for right and 
left foot cold injuries.  The Veteran disagreed with the 
decision and subsequently perfected this appeal.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) held that staged ratings are appropriate for an 
increased rating claim that is not on appeal from the 
assignment of an initial rating when the factual findings 
show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings. 

The maximum schedular rating for cold injury residuals is 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7122.  This is 
assigned when the affected parts have arthralgia or other 
pain, numbness or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Id.  

Note (1) to this section states to separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  Other 
disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., should also be separately evaluated unless 
they are used to support an evaluation under Diagnostic Code 
7122.  

Note (2) states that each affected part should be evaluated 
separately and combined in accordance with §§ 4.25 and 4.26.  

The Veteran underwent a VA cold injury examination in June 
2004.  At that time, he related various complaints in his 
feet, to include a pin and needle sensation and swelling and 
aching.  The examiner provided detailed findings related to 
the musculoskeletal and neurologic examinations of the feet.  
He concluded that "[t]he feet in general overall appear 
completely normal to both observation and examination."  

On VA cold injury examination in October 2006, the Veteran 
reported various symptoms including that his great toes are 
mildly swollen in cold weather.  He has tingling, burning 
sensation and pain.  He takes various medications and will 
occasionally wear socks at night.  Physical examination was 
essentially negative.  Diagnosis was mild frostbite by 
history.  

A separate foot examination was provided in October 2006.  
He alleged discomfort in both feet and tingling, numbness 
and burning sensation.  On physical examination, the Veteran 
walked briskly with normal gait and posture and without 
assistive devices.  X-rays of the feet showed mild 
degenerative changes of the 1st interphalangeal joint 
bilaterally.

The Veteran most recently underwent VA general medical and 
cold injury examinations in June 2010.  The claims folder 
was reviewed.  The Veteran reported cold sensitivity and 
decreased sensation.  The examiner provided detailed 
physical examination findings and discussed pertinent 
diagnostic testing.  The examiner opined that the residuals 
of service-connected cold injuries were unchanged from 
previous examinations.  EMG testing in 2008 suggested 
diabetic neuropathy and the neurologist suggested possible 
peripheral vascular disease with diabetic or alcoholic 
neuropathy but no mention of cold injury connection to the 
neuropathy.  There was vascular disease in the digits of 
both feet due to smoking.  The degenerative joint disease in 
the bilateral toes was at least as likely as not related to 
the cold injuries.  

The examiner stated that physical examination showed normal 
range of motion of the feet, normal skin color and 
temperature, and the skin was free from blisters or 
eruptions.  There was decreased sensation in the toes and 
feet, but he was not completely devoid of sensation.  
Reflexes were normal.  Although he used a cane he was 
primarily weight bearing with a limp on the right and gait 
was otherwise normal.  

On review, the Veteran is currently receiving the maximum 
schedular rating available for each foot under the assigned 
diagnostic code for cold injuries.  A higher schedular 
evaluation is simply not available under Diagnostic Code 
7122.  He has not suffered any amputations or other 
complications that warrant separate evaluations.  While 
there is evidence of peripheral neuropathy, it is not shown 
to be related to his cold injuries.  

The Veteran's claim was referred for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b)(1).  A July 2011 
statement from the Director, Compensation and Pension 
Service indicates that the claims folder was reviewed.  
Outpatient and examination findings were discussed and it 
was noted that there was no objective evidence from previous 
employers demonstrating that cold injuries residuals 
interfered with previous employment or currently prevented 
the Veteran from working.  The Director stated as follows:

Extra-schedular evaluations are assigned 
in cases where an exceptional or unusual 
disability picture is presented with 
such related factors as marked 
interference with employment or frequent 
periods of hospitalization that renders 
application of regular rating schedular 
standards impractical.  38 C.F.R. 
§ 3.321(b)(1).

No unusual or exceptional disability 
pattern has been demonstrated that would 
render application of the regular rating 
criteria as impractical.  The 
evidentiary record clearly demonstrates 
that the symptomatology consistently 
associated with the service-connected 
bilateral cold injury residuals are 
wholly contemplated by the criteria 
utilized to assign the current 30 
percent evaluation for each foot.  Thus, 
in the absence of a disability picture 
that is outside of the regular rating 
criteria, assignment of an extra-
schedular consideration is prohibited. 

Entitlement to an extra-schedular 
evaluation for the service-connected 
residuals of cold injury of either foot 
is denied as there is clearly no unusual 
or exceptional disability pattern that 
renders application of the regular 
rating criteria impractical pursuant to 
38 C.F.R. § 3.321(b)(1).  

The Compensation and Pension Service determined that an 
extraschedular evaluation was not warranted and the Board 
finds their analysis highly probative.  The Board has 
considered the Veteran's contentions that his disability 
picture is not accurately reflected in the assigned ratings, 
but does not find his assertions sufficiently probative to 
outweigh the reasoned opinion as set forth.  Considering all 
evidence of record, the Board finds that the assignment of 
an extraschedular rating is not needed to accord justice. 

The Board finds no basis for assigning staged ratings during 
the appeal period.  See Hart. 

TDIU

In July 2004, the RO denied entitlement to TDIU.  The 
Veteran disagreed with the decision and subsequently 
perfected this appeal.  

The Veteran contends that he is unemployable due to service-
connected disability.  At the April 2009 hearing, his 
representative stated that he was last gainfully employed in 
December 2003 and was terminated due to tardiness, lateness, 
and missing days due to service-connected disabilities.  The 
Veteran testified that he uses assistive devices.  He 
reported that he had a hearing aid for the right ear, but 
lost it.  He last worked in maintenance but cannot wear 
closed toe shoes.  He testified that he "maybe" could do 
office work, but has never done it and cannot type.  He 
stated that he cannot tolerate work boots or sneakers and 
has to wear special socks and open sandals.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when a 
veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities: provided that, if there is only one such 
disability, such disability shall be ratable as 60 percent 
or more and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15. 

Entitlement to a total compensation rating must be based 
solely on the impact of a veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16.  The pertinent inquiry is whether a veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability, not whether a veteran is 
unemployable solely due to his/her service-connected 
disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  

The case law further provides that the question in a claim 
of entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders is whether a veteran is capable of performing the 
physical and mental acts required by employment and not 
whether a veteran is, in fact, employed.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to 
his age or to impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).
 
The availability of employment in the job market, i.e., 
potential job openings, is not a factor for consideration in 
determining entitlement to a TDIU rating.  See Smith v. 
Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) (Federal 
Circuit gives deference to the interpretation by VA's 
Adjudication Procedures Manual Rewrite M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section F, 2-F-12, which indicates 
that the "availability of work" is irrelevant to a TDIU 
determination).

The Veteran is currently service-connected for residuals of 
cold injury of left foot (30 percent); residuals of cold 
injury of right foot (30 percent); bilateral hearing loss 
(10 percent); and tinnitus (10 percent).  Combined 
evaluation is 60 percent from August 29, 2001.  

In determining whether the Veteran meets the schedular 
criteria for a grant of TDIU, the Board notes that for the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, disabilities of one or both lower 
extremities, including the bilateral factor, if applicable, 
will be considered as one disability.  38 C.F.R. § 4.16(a).  

The separate 30 percent evaluations for the lower extremity 
cold injuries combine to 60 percent when considering the 
bilateral factor.  See 38 C.F.R. §§ 4.25 and 4.26 
(collectively indicating that 30 percent combined with 30 
percent is 51 percent, but when the 10% bilateral factor of 
5.1 percent is added to the 51 percent, this totals 56.1 
percent, which is then rounded up to 60 percent).  As a 
consequence, he satisfies the schedular criteria under 38 
C.F.R. § 4.16(a).  

In his April 2004 application for TDIU, the Veteran reported 
that he last worked in construction in December 2003.  Prior 
to that, he was a maintenance superintendant for 
approximately 6 years.  He reported that he left his last 
job because of disability, specifically, his left and right 
foot conditions.  He reported one year of college and HVAC 
(heating, ventilation, and air conditioning) training.  He 
stated that he could not stand for long periods of time, 
could not wear shoes for more than 3 hours and had constant 
pain in his feet.  

Information provided by his previous employer indicates that 
he was a siding installer.  He worked 40 hours a week and 
last worked in December 2003.  No concessions were made due 
to disability.  The reason for termination was specified as 
"[q]uit showing up for work-gave no reason".  

The Veteran underwent a VA audiology examination in June 
2004.  He reported that the condition did not result in any 
time lost from work.  

On VA cold injury examination in June 2004, the Veteran 
reported that his foot discomfort did not prevent him from 
carrying out his activities of daily living or work-related 
responsibilities.  

On VA orthopedic examination in October 2006, the Veteran 
reported that he had not worked for the last 3 years.  
Following examination, the examiner stated that there was no 
evidence of adverse impact on activities of daily living or 
occupation.  

On VA audiology examination in October 2006, the Veteran's 
speech recognition scores were described as excellent.  

On his January 2007 VA Form 9, the Veteran reported that he 
cannot wear closed toe shoes without his feet blistering and 
it is hard for him to get employment in this condition.  

An October 2007 VA outpatient note indicates that the 
Veteran presented with a number of issues that seemed mostly 
related to lifestyle choices.  He reported that he was 
unable to find employment due to his foot issues.  The 
physician noted that he did not currently "see a major 
problem there," but would evaluate and request a consult.  

In a January 2010 application for TDIU, the Veteran reported 
that his disability affected full-time employment in April 
2000, but that he last worked in January 2009.  He again 
reported that he left his last job due to disability (cold 
injury residuals) and that he was unable to wear proper 
shoes due to swelling, pain and aches from his feet.  

Information received from his last employer shows that he 
worked construction labor from September 2008 to January 
2009.  He worked 40 hours a week and was terminated due to 
"lack of work".  There was no indication of time lost or 
concession made due to disability.  

VA medical records show treatment for various disabilities.  
A January 2010 VA note indicates that the Veteran started 
walking with a standard cane 6 months prior, but this was 
self prescribed.  An April 2010 VA note indicates that the 
Veteran was able to perform all activities of daily living 
independently and did not require any assistive devices for 
ambulation.  

The Veteran underwent extensive VA examination in June 2010.  
The VA audiology examiner stated that there were significant 
occupational effects because the Veteran had difficulty 
hearing and following instructions.  

General medical and cold injury examinations were also 
accomplished.  At that time, the Veteran reported that he 
last worked in construction but was unable to tolerate steel 
toe boots.  He reported that he worked for 4 months but had 
to take 2 weeks of sick leave, sometimes leaving work 
suddenly.  The Veteran described himself as unemployed.  The 
reason given for unemployment was "recession".  

Following a detailed examination and discussion of the 
evidence of record, the examiner noted that her background 
included 3 years in occupational health at a VA Medical 
Center and she was required to determine physical 
limitations and advise if potential employees were medically 
cleared for hiring.  She felt competent to make the 
following statement:

I do not see [the Veteran] as being 100% 
unemployable.  He would not be a 
candidate for common labor positions 
although his background includes HVAC 
which I could see him doing at least 
part time as there is some sedentary 
time built into the duties.  He could 
possibly work as a roofer since he did 
not mention problems with ladders and 
they sit as they nail shingles.  The 
[V]eteran could operate a fork truck 
safely and again, this allows sitting 
most of the time.  He would be medically 
eligible for positions with a minimum of 
retraining including clerical work, 
administrative work such as medical 
coding, file clerk, or any position that 
allows him to sit part of the time.  

The examiner provided extensive rationale for her opinion to 
include discussion of a possible psychiatric component to 
the Veteran's pain.  She further noted: 

During this period (2007-2008), the 
[V]eteran failed to keep 2 Podiatry 
appointments despite notarized letters 
to his home.  It would seem that if his 
pain was severe, he would have been 
eager to keep his appointment with a 
foot specialist.  The positive urine 
drug screen and the avoidance of keeping 
his Podiatry appointments seem to 
reinforce a possible psychological 
factor.  

Most recently, the [V]eteran had a 
[urine drug screen] positive for 
cannabis and cocaine.  Cocaine is a 
powerful vasoconstrictor and would 
increase pain in someone with documented 
vascular disease in the feet as it 
increased the ischemia.  The [V]eteran 
has continued to smoke which also 
contributes to vasoconstriction.  The 
use of illicit drugs would also have an 
effect on the [V]eteran's ability to 
work.  

On review, the preponderance of the evidence is against 
finding that the Veteran's service-connected disabilities 
are of such severity that he is unable to secure and follow 
a substantially gainful occupation.  

In making this determination, the Board finds the recent VA 
opinion highly probative.  The examiner reviewed the claims 
folder and provided adequate rationale, to include 
consideration of medical evidence, employment history, and 
previous occupations and training.  The record does not 
contain probative evidence to the contrary.

The Board acknowledges the Veteran's statements regarding 
the severity of his cold injury residuals and the impact on 
his ability to obtain and maintain employment.  The Veteran 
is competent to report his symptoms and claimed occupational 
difficulties.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (holding that the Veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses).  
The Veteran's statements, however, are self-serving and 
inconsistent with the overall evidence of record.  Pond v. 
West, 12 Vet. App. 341 (1999) (although the Board must take 
into consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements). 

For example, the information provided by his previous 
employers does not support his claim that he left employment 
due to his disabilities.  There is no evidence that 
concessions or other accommodations were made due to 
disability.  On the contrary, evidence shows that he was 
able to work full-time in construction as of 2009 and was 
only terminated because of a lack of available work.  
Objective findings on physical examinations do not suggest 
that his cold injuries interfere with the activities of 
daily living or cause significant occupational impairment.  

The Board acknowledges the June 2010 audiologist's statement 
regarding significant occupational effects, but finds this 
inconsistent with the audiometric findings and speech 
recognition scores shown on examination.  The occupational 
impairment related to hearing loss and tinnitus is reflected 
in the current compensable evaluations assigned and the 
evidence does not establish that these disabilities alone, 
or in combination with the cold injury residuals, are 
sufficient to preclude substantially gainful employment.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  
See 38 C.F.R. § 3.102.





ORDER

A disability rating in excess of 30 percent for residuals of 
a cold injury to the left foot is denied.

A disability rating in excess of 30 percent for residuals of 
a cold injury to the right foot is denied.

TDIU is denied.  



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


